MEMORANDUM OPINION
                                          No. 04-11-00828-CV

                                         IN RE David NIENAS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 7, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On November 18, 2011, relator filed a petition for writ of mandamus, seeking to compel

the Medina County Sheriff’s Office to proceed with a criminal complaint he filed. However, this

court does not have jurisdiction to grant the requested relief. By statute, this court has the

authority to issue a writ of mandamus against “a judge of a district or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to




1
 This proceeding arises out of Cause No. 11-09-0020792-CV, in the 38th Judicial District Court, Medina County,
Texas, the Honorable Camile G. Dubose presiding.
                                                                                04-11-00828-CV


enforce our jurisdiction. Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.

                                                                 PER CURIAM




                                             -2-